DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 19-20, 28 and 31 are amended. Claims 1-18, 21-23 and 32-36 are cancelled. Claims 19-20, 24-31 and 37-46 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 6/15/2021 have been reviewed. Following are the response to applicant’s arguments: 
DOUBLE PATENTING
Double patenting is being maintained due to the lack of terminal disclaimer. 
REJECTIONS UNDER 35 U.S.C. § 103
Applicant argues “The Office Action states that the Hammond teaches "transmitting a result of the data processed by the application, which was received from the user of the mobile device, to the client application executing on the client device over a second communication link where the first and second communication links contain at least one Response to Non-Final Office Action dated March 22, 2021 different resource locater." (Office Action pg. 5.) Hammond describes "a communication system capable of enabling one or more communication devices to remotely execute one or more applications includes one or more communication devices that are coupled to a data connection." (Hammond at Abstract.) Hammond describes that the system includes "at least first communications links 30 and second communications links 32 operable to facilitate the communication of information to and/or from However, client devices connected to an application server through a network does not amount to a mobile device running a mobile application communicating with a client device running a client application through a server running a speech to text application. However Hammond mention speech to text application ( Para 0015; further Hammond client devices can be a mobile; Para 0025 and client is running is running an application is connected to a repository( which can be any computer etc. – client in original filed application) connecting with server ( fig 1, fig 4). Examiner also relied on Zhai for the concept of speech to text where the data is sent by the device, server processes it and send the results back ( refer to Zhai Para 0053, 0026, 0064, Fig 1, Fig 4, Claim 18) 
10 152406055.1Applicant further argues “Application No. 16/565,990 Attorney Docket No.: 088999-8038.USO2 Hammond makes no mention of the server receiving data on a first communication link, processing the data, and transmitting a result of the processed data to a client over a second communication link” However the communication link send are different since these two are different devices and Hammond does mention the URL ( Para 0028) and the other link are known communication links ( network, first communication link, second communication link,  Claim 1; Para 0016-0019- one or more communication links ) 

Double Patenting
Claims 19-20, 24-31 and 37-46 of this application is patentably indistinct from claims of US Pat 10418034 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19-20, 24-31 and 37-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of US Pat# 10418034. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the current application are to be found in US Pat# 10418034 claims 1-12. Claim 1-12 of US App 16625800 encompasses all the main features of current application. The different between the claims 19, 37 and 46   of current application and claims 1 of US Pat 10418034 is more detailed. 
Claim 1-4 of US Pat further reads on claims 20, 26, 38 and 41
Claim 5 of US Pat reads on current claim 24 and 39
Claim 6 of US Pat reads on current claim 25 and 40 
Claim 7 of US Pat reads on current claim 29 and 44
Claim 8 of US Pat reads on current claim 30
Claim 9 of US Pat reads on current claim 31 and 45

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21, 24-26, 29-30 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond ( US Pub: 20090021366) and further in view of Zhai ( US Pub: 20150162003)

(client 18, Cell, Para 0019 ) and a client device running a client application( server , Fig 1A-1D)   through a server running a speech to text application( repository/database, Para 0021), the method comprising: obtaining credential information of a user of a client application executing on the client device at the server running the speech to text application(repository sends multiple queries, Para 0035; retrieve any information about the user, Para 0041 ); registering the user with the speech to text application executing on the server (  Through this initial communication session, information regarding the target address of client 18 can be established, Para 0025)  identifying a mobile device for the user  ( identified the client based on address, Para 0025, 0029) to communicate on a first communication link ( client is establishes through registration, Para 0025)   with the speech to text application executing on the server(repository identifies a desired application 28; application servers 24 could comprise, for example, one or more software engines, one or more memory modules, and/or one or more speech recognition modules capable of processing Voice XML-based applications, XIVR-based applications, voice responses, text-to-speech translations, and/or speech-to-text translations, Para 0015); receiving, from the mobile device over the first communication link, data by the speech to text application on the server (repository communication to database 28, Para 0042-0048; links are different);
 processing the data by the speech to text application executing at the server(access 28, Para 0020, Claim 1)  ; transmitting, over a second communication link to the client application executing on the client device, a result of the data processed by the speech to text application, wherein the data was received from the mobile device of the user on the first communication link, and wherein the first and second communication links contain at least one different resource locater ( sends the 28 to the client and/or application server, different communication link, 0023, wherein the communication link can be URL, 0028 ; , first communication link, second communication link,  Claim 1; Para 0016-0019- one or more communication links) 
Hammond does not explicitly teaches ide------ntifying the mobile device for the user  with the speech to text application and receiving the data by the speech to text application 
However Zhai teaches identifying for the user  with the speech to text application ( identifies based on unique ID , Claim 18) and receiving the data by the speech to text application ( the speech recognition server performs the speech to text conversion, Para 0053, 0026, 0064, Fig 1, Fig 4),
	It would have  been obvious having the teachings of Hammond to further include the concept of Zhai before effectively filed date since mobile generally includes a microphone and its convenient to speak to the mobile and transmit the audio data and server converting it to text 2 152406055.1Application No. 16/565,990Attorney Docket No.: 088999-8038.USO2 Response to Non-Final Office Action dated March 22, 2021

Regarding claim 24, Hammond as above in claim 19, teaches the step of identifying the mobile device for the user comprises receiving a credential of the user of the mobile device and the speech to text application further comprises associating the mobile device of the user to the client application of the user ( initial communication session, information regarding the target address of client 18 can be established. Address information can be gathered automatically, for example by reading a unique identification number of the device, or by question and answer sequences with the user of device 18. Repository 20, database 22, and/or application server 24 can also store caller associated data, such as an IP address used to establish a data connection. In some cases, repository 20 and/or application server 24 can establish a data socket connection to communicate with client 18, or the repository 20 can notify the application server 24 to establish this connection with client 18. This connection can then be used for the duration of the communication session, Para 0025) 

Regarding claim 25, Hammond as above in claim  19 teaches  wherein the step of identifying the mobile device comprising transmitting a client identifier of the client application of the user to the mobile device and identifying the client identifier in the data received from the mobile device ( client is identified, Para 0025)  
Regarding claim 26,  Hammond modified by Zhai as above in claim 19 teaches wherein the data received from the mobile device comprises an audio shortcut ( audio recording, Para 0025)  and the processed data transmitted to the client application comprises the shortcut to be executed by the client application executing on the client device ( text back, Fig 1-2; Zhai; client 18 request the data from the repository as a voice data, information is send back to the client by text/or voice, Hammond) 

Regarding claim 29, Hammond as above in claim 19, teaches wherein the first communication link uses a cellular connection ( cellular connection, mobile, Fig 1-4) 

Regarding claim 30, Hammond as above in claim 19, teaches further comprising receiving a next event request form the client application and wherein the hosted application transmits processed data to the client application on receiving the next event request ( processed data back, Para 0035, Hammond )  

Regarding claim 37, arguments analogous to claim 19, are applicable. In addition Hammond teaches computing system ( Fig 1) 
Regarding claim 39, arguments analogous to claim 24, are applicable 
Regarding claim 40, arguments analogous to claim 25, are applicable 
Regarding claim 41, arguments analogous to claim 26, are applicable 
Regarding claim 44, arguments analogous to claim 29, are applicable 

Regarding claim 46, arguments analogous to claim 19, are applicable. In addition Hammond teaches A non-transitory computer-readable storage medium including a set of instructions ( software/program, Para 0015) 


Claims 20 and 38  are rejected under 35 U.S.C. 103 as being unpatentable over  Hammond ( US Pub: 20090021366) and further in view of Zhai ( US Pub: 20150162003) and further in view of Amundson ( US Pub: 20120278093)  
Regarding claim 20, Zhai as above in claim 19, teaches   wherein the data received from the mobile device is audio and the processed data transmitted by the hosted application is text ( server receives speech from the sending end, Para 0027, Fig 1; wherein the sending end is a  mobile client, Para 0026; ( send the text to the receiving end, Para 0064, Fig 4) wherein the client application provides a graphical user interface that has fields populated by the text ( GUI, Para 0038),
Hammond modified by Zhai does not explicitly teaches  wherein the graphical user interface is an electronic health record application, and wherein the graphical user interface is a customer relationship management application
However Amundson teaches wherein the graphical user interface is an electronic health record application(populated with medical information, Para 0107), and wherein the graphical user interface is a customer relationship management application( medical record application, Para 0107)
It would have been obvious having the teachings of Hammond  and Zhai to further include the teachings of Amundson so to have  mobile client devices (Fig 1A-1D, Hammond) configured to reduce inefficient, redundant data entry and use the  to be used as a client device which can also retrieve medical data ( as communication device is just a mere computer which can execute application) which can  facilitate secure transmission and retrieval of medical data ( Para 0011, Amundson) 
Regarding claim 38, arguments analogous to claim 20, are applicable 


Claims 27-28 and 42-43  are rejected under 35 U.S.C. 103 as being unpatentable over  Hammond ( US Pub: 20090021366) and further in view of Zhai ( US Pub: 20150162003) and further in view of Evans ( US Pat 9345061) 

Regarding claim 27, Hammond modified by Zhai as above in claim 19, does not explicitly teaches wherein the data received from the mobile device comprises an audio keyboard entry and the processed data transmitted to the client application comprises the keyboard entry.  
( input data can be transformed at the different input data or different input data for e.g. keyboard, mouse data can be transmitted , Col 11, line 55-62) 

It would have been obvious having the teachings of Hammond and Zhai to further include the concept of Evans before effective filing date since different devices may have different controls
Regarding claim 28, Hammond modified by Zhai as above in 19, teaches wherein the data received from the mobile device is audio and the processed data transmitted to the client application is a shortcut or command to be executed by the client application executing on the client device( command to be executed, Para 0021, 0030-0035), wherein the data received from the mobile device is audio to be matched against a pattern received from the client application and the data transmitted to the client application is a shortcut or command to be executed by the client application executing on the client device( Para 0021, 0030-0035, Hammond (receiving speech, Para 0023, Fig 1 and Fig 5C, Zhai)), and wherein the data received from the mobile device comprises data from a sensor associated with the mobile device and the processed data transmitted to the client comprises the sensor data or a processed version thereof( process the data, wherein the sensor can be a any input, Para 0035, Fig 1A-1D, Hammond) 
Hammond modified by Zhai  does not explicitly wherein the data received from the mobile device comprises mouse movement and the processed data transmitted to the client application comprises the mouse movement.  
( input data can be transformed at the different input data or different input data for e.g. keyboard, mouse data can be transmitted , Col 11, line 55-62)
It would have been obvious having the teachings of Hammond and Zhai to further include the concept of Evans before effective filing date since different devices may have different controls
Regarding claim 42, arguments analogous to claim 27, are applicable 
Regarding claim 43, arguments analogous to claim 28, are applicable 

Claims 31 and 45 are   rejected under 35 U.S.C. 103 as being unpatentable over    Hammond ( US Pub: 20090021366) and further in view of Zhai ( US Pub: 20150162003) and further in view of Leroux ( US Pub: 20130231055) and further in view of Cook ( US Pub:20120245980) 


Regarding claim 31, Hammond modified by Zhai as above in claim 19, does not explicitly teaches wherein the mobile device comprises a wireless microphone, wherein the wireless microphone comprises a smartphone executing a microphone application, 
	However Leroux teaches wherein the mobile device comprises a wireless microphone   ( remote microphone wirelessly connected to mobile device, Abstract, Para 0001) wherein the wireless microphone comprises a smartphone executing a microphone application (communication application running on the mobile device, Para 0007; wherein the communication application is for RSM ( remote speaker microphone, Para 0011)
	It would have been obvious having the teachings of Hammond and Zhai to further include the concept of Zhai before effectively filed date to make the system more feasible 
Hammond modified by Zhai does not teach and wherein the graphical user interface is an enterprise workforce productivity application.
However Cook teaches wherein the graphical user interface is an 146187965.1Application No.: 16/565,990Docket No.: 088999-8038.USO2 Preliminary Amendment enterprise workforce productivity application   (interface for productivity and production for the workforce, Fig 7, Para 0074) 
	It would have been obvious having the teachings of Hammond and Zhai to further include the concept of Cook before effectively filed date to establish an effective and independent process ( Para 0003, Cook) 
		 
Regarding claim 45, arguments analogous to claim 31, are applicable 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674